                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MISCHERAL BOND,

                   Plaintiff,
                                                    Case No. 20-cv-361-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff states that he is not

employed, he is not married, and he has no dependents he is responsible for

supporting. Dkt. No. 3 at 1. The only income the plaintiff lists is $192 per

month from food share, id. at 2, and he lists $1,253 per month in expenses

($735 mortgage, $518 other household expenses), id. at 2-3. The plaintiff owns


                                          1
a 2010 Chevy Cobalt worth approximately $1,000, he owns a home with an

assessed value of $37,000 and equity of $22,000, he has $15 in cash on hand

or in a checking or savings account, and he owns no other property of value.

Id. at 3-4. The plaintiff states, “I currently receive monthly financial assistance

from my family, primarily my sister and daughter.” Id. at 4. The plaintiff has

demonstrated that he cannot pay the $350 filing fee and $50 administrative

fee.

       The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       The plaintiff’s complaint indicates that he was denied Supplemental

Security Income and disability insurance benefits for lack of disability, that he

is disabled, and that the conclusions and findings of fact by the Commissioner

when denying benefits are not supported by substantial evidence and are

contrary to law and regulation. Dkt. No. 1 at 1-2. At this early stage in the

case, and based on the information in the plaintiff’s complaint, the court

concludes that there may be a basis in law or in fact for the plaintiff’s appeal of

                                          2
the Commissioner’s decision, and that the appeal may have merit, as defined

by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 6th day of March, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
